PER CURIAM.
Henry Lawrence appeals a judgment and sentence rendered following entry of an order revoking his probation.
Lawrence’s attorney filed an Anders1 brief. Upon notification of this fact, Lawrence submitted a pro se brief. After an independent examination of the record on appeal and a review of relevant law, we find no merit to this appeal.
Accordingly, we affirm the judgment and sentence.
AFFIRMED.
HOBSON, A.C.J., and SCHEB and LE-HAN, JJ., concur.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).